Case 1:18-cv-00823-CFC Document 180-1 Filed 04/24/20 Page 1 of 2 PageID #: 17378



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

  PAR PHARMACEUTICAL, INC.,                  )
  PAR STERILE PRODUCTS, LLC, and             )
  ENDO PAR INNOVATION                        )
  COMPANY, LLC,                              )
                                             )   C.A. No. 18-823-CFC
              Plaintiffs,                    )
                                             )
        v.                                   )
                                             )
  EAGLE PHARMACEUTICALS INC.,                )
                                             )
              Defendant.                     )

  CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION

       The undersigned counsel certifies that this filing complies with the type, font,

 and word limitations set forth in the Court’s November 6, 2019 Standing Order and

 the April 9, 2020 Oral Order. According to the word processing system used to

 prepare it, the forgoing document contains 1,698 words, excluding the case caption,

 tables and signature block. The text of this document, including footnotes, was

 prepared in Times New Roman, 14 point.
Case 1:18-cv-00823-CFC Document 180-1 Filed 04/24/20 Page 2 of 2 PageID #: 17379



                                         Respectfully submitted,
  OF COUNSEL:                            POTTER ANDERSON & CORROON LLP

  Jay P. Lefkowitz, P.C.                 By:    /s/ Bindu A. Palapura
  Jeanna M. Wacker                             David E. Moore (#3983)
  Benjamin A. Lasky                            Bindu A. Palapura (#5370)
  Sam Kwon                                     Stephanie E. O’Byrne (#4446)
  Christopher J. Citro                         Hercules Plaza, 6th Floor
  Ashley Cade                                  1313 N. Market Street
  KIRKLAND & ELLIS LLP                         Wilmington, DE 19801
  601 Lexington Avenue                         Tel: (302) 984-6000
  New York, NY 10022                           dmoore@potteranderson.com
  Tel: (212) 446-4800                          bpalapura@potteranderson.com
                                               sobyrne@potteranderson.com
  Bryan S. Hales
  KIRKLAND & ELLIS LLP                   Attorneys for Defendant Eagle
  300 North LaSalle                      Pharmaceuticals Inc.
  Chicago, IL 60654
  Tel: (312) 862-2000

  Dated: April 17, 2020
  6657793 / 45185
